Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 9/2/2022 and 9/26/2022 have been entered.
 
Response to Arguments
The Applicant’s arguments submitted on 9/2/2022 have been fully considered, but are not persuasive.  Applicant argues that the prior art does not disclose all the newly added amendments to independent claim 4.  Examiner respectfully disagrees.  
Previously cited Brown discloses a recognition method executed by a processor (see Brown claim 20, where “a program storage device readable by machine tangibly embodying a program of instructions for said machine to execute a method” is within the broadest reasonable interpretation of a method executed by a processor), the recognition method comprising: acquiring positional relation between a plurality of sensors each of which senses a distance to an object (see Brown Abstract, Figs. 1-8, and paras. 0001, 0019, 0020, and 0047, where the viewing line for each camera is determined thereby establishing the relative positions and distances for each camera to the object); estimating a three-dimensional position of a skeleton of the object when viewed from each individual sensor included in the sensors based on sensing data acquired by the individual sensor (see Brown Figs. 2A, 2B, 6A, and 8, and paras. 0018, 0022, 0028, 0032, and 0044, where a relative pose for each camera is determined using a skeleton model comprising a centroid, head, two feet, and two hands), wherein the estimating includes generating, based on the sensing data, a site label image in which a boundary of a site of the object is indicated and the site is expressed by a site label (see Brown Figs. 5 and 6A, and para. 0032, where a “contour pixel” is a boundary in the site label image in Fig. 5 and is given a label, such as “A” for a head site, according to the skeleton model in Fig. 6), and estimating the three-dimensional position of the skeleton of the object based on the site label in the generated site label image (see Brown Figs. 2A, 2B, 6A, and 8, and paras. 0018, 0022, 0028, 0032, and 0044, where a relative pose for each camera is determined using a skeleton model comprising site labels for a centroid, head, two feet, and two hands); and determining the three-dimensional position of the skeleton of the object based on a result of estimation of the three-dimensional position of the skeleton of the object when viewed from each individual sensor and the positional relation between the sensors (see Brown Figs. 2A, 2B, 6A, and 8, and paras. 0018, 0021, 0024-0027, 0032, 0045-0047, where the absolute pose estimate is determined by combining the relative pose estimates for each camera based on the relative positions).
Previously cited Azrour discloses estimating a three-dimensional position of the skeleton of the object when viewed from each individual sensor based on sensing data acquired by the individual sensor and by using a skeleton recognition dictionary selected in accordance with an orientation of the object relative to the individual sensor (see Azrour Abstract, Fig. 1, and pgs. 82 and 83, where a different pose estimation model is learned for each detected orientation range outputting the skeleton linking the estimated joints).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the orientation-based pose estimation of Azrour for the relative pose estimates of Brown, because it is predictable that doing so would improve the robustness and accuracy of the pose estimation (see Azrour Abstract, where “. . . the accuracy is improved by up to 45.1% . . .”), and Brown teaches and suggests that the pose estimation may be applied to “any rigid body” including an entire human body (see Brown Fig. 6A, and paras. 0018 and 0032, where an entire human body is analyzed).
Specifically, primary reference Brown discloses a skeleton model in Fig. 6 comprising site labels A through E representing object body parts.  Brown also discloses a site label image in Fig. 5 that contains a silhouette of a person.  The site label is indicated by mapping the site labels A through E to the contour pixels of the silhouette of the objects in the site label image of Fig. 5.  Applicant does not claim that the site labels must be inserted into the image, merely that the site labels are “indicated” in some way.  Fig. 6 shows that the site labels are indeed indicated within a broadest reasonable interpretation, in light of the Specification, by labeling the five contour pixels as A through E.  Even if Applicant did claim that the site labels must be inserted by modifying the image, such a step would be rendered obvious by the combination of Fig. 6 and Fig. 5 since all it would entail is marking in any way the five pixels in the image of Fig. 5 based on the indications of Fig. 6, which is a predictable technique for showing the same exact information.  Accordingly, the claims are at least rendered obvious by the prior art of record.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 4, 6-8, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al., US 2005/0078178 A1 (hereinafter referred to as “Brown”) in view of Azrour, Samir, Sébastien Piérard, and M. Van Droogenbroeck. "Leveraging orientation knowledge to enhance human pose estimation methods." International Conference on Articulated Motion and Deformable Objects. Springer, Cham, 2016 (hereinafter referred to as “Azrour”).

Regarding claim 4, Brown discloses a recognition method executed by a processor (see Brown claim 20, where “a program storage device readable by machine tangibly embodying a program of instructions for said machine to execute a method” is within the broadest reasonable interpretation of a method executed by a processor), the recognition method comprising: acquiring positional relation between a plurality of sensors each of which senses a distance to an object (see Brown Abstract, Figs. 1-8, and paras. 0001, 0019, 0020, and 0047, where the viewing line for each camera is determined thereby establishing the relative positions and distances for each camera to the object); estimating a three-dimensional position of a skeleton of the object when viewed from each individual sensor included in the sensors based on sensing data acquired by the individual sensor (see Brown Figs. 2A, 2B, 6A, and 8, and paras. 0018, 0022, 0028, 0032, and 0044, where a relative pose for each camera is determined using a skeleton model comprising a centroid, head, two feet, and two hands), wherein the estimating includes generating, based on the sensing data, a site label image in which a boundary of a site of the object is indicated and the site is expressed by a site label (see Brown Figs. 5 and 6A, and para. 0032, where a “contour pixel” is a boundary in the site label image in Fig. 5 and is given a label, such as “A” for a head site, according to the skeleton model in Fig. 6), and estimating the three-dimensional position of the skeleton of the object based on the site label in the generated site label image (see Brown Figs. 2A, 2B, 6A, and 8, and paras. 0018, 0022, 0028, 0032, and 0044, where a relative pose for each camera is determined using a skeleton model comprising site labels for a centroid, head, two feet, and two hands); and determining the three-dimensional position of the skeleton of the object based on a result of estimation of the three-dimensional position of the skeleton of the object when viewed from each individual sensor and the positional relation between the sensors (see Brown Figs. 2A, 2B, 6A, and 8, and paras. 0018, 0021, 0024-0027, 0032, 0045-0047, where the absolute pose estimate is determined by combining the relative pose estimates for each camera based on the relative positions).
Brown does not explicitly disclose by using a skeleton recognition dictionary selected in accordance with an orientation of the object relative to the individual sensor.
However, Azrour discloses estimating a three-dimensional position of the skeleton of the object when viewed from each individual sensor based on sensing data acquired by the individual sensor and by using a skeleton recognition dictionary selected in accordance with an orientation of the object relative to the individual sensor (see Azrour Abstract, Fig. 1, and pgs. 82 and 83, where a different pose estimation model is learned for each detected orientation range outputting the skeleton linking the estimated joints).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the orientation-based pose estimation of Azrour for the relative pose estimates of Brown, because it is predictable that doing so would improve the robustness and accuracy of the pose estimation (see Azrour Abstract, where “. . . the accuracy is improved by up to 45.1% . . .”), and Brown teaches and suggests that the pose estimation may be applied to “any rigid body” including an entire human body (see Brown Fig. 6A, and paras. 0018 and 0032, where an entire human body is analyzed).

Regarding claim 6, Brown discloses wherein the estimating includes estimating the three-dimensional position of the skeleton of the object by using data corresponding to a boundary of the site label in the sensing data (see Brown Figs. 2A, 2B, 5, 6A, and 8, and paras. 0018, 0022, 0028, 0031, 0032, and 0044, where the contour of the silhouette is in the vicinity of the site labels and used in the skeleton model).

Regarding claim 7, Brown discloses wherein the determining includes determining a barycenter of a boundary of the site label to be a joint position (see Brown Figs. 2A, 2B, 6A, and 8, and paras. 0018, 0022, 0028, 0032, and 0044, where the centroid of the skeleton is the barycenter of the contours of the silhouette).
Furthermore, Azrour also discloses a joint position (see Azrour Abstract, and Fig. 1, and pgs. 81-83, where joint positions are estimated).
It would have been obvious to one of ordinary skill in the art at the time of filing to supplement the joint positions of Brown with the additional joint positions of Azrour, because it is predictable that increasing the number of joint positions of the model would improve the robustness and accuracy of the pose estimation by permitting more complicated poses to be modeled.

Regarding claim 8, Brown discloses wherein the determining includes calculating the barycenter of the boundary by using the result of estimation of the three-dimensional position of the skeleton when viewed from a sensor that has the shortest distance to the object among the sensors (see Brown Figs. 2A, 2B, 6A, and 8, and paras. 0018, 0022, 0028, 0032, 0044, and 0047, where the centroid of the skeleton is the barycenter of the contours of the silhouette, and the camera closest to the object is weighted the most during pose estimation).

Regarding claim 10, Brown discloses wherein the determining includes determining a position of the site based on determined joint positions (see Brown Figs. 2A, 2B, 6A, and 8, and paras. 0018, 0022, 0028, 0032, and 0044, where a relative pose for each camera is determined using a skeleton model comprising site labels for the following joint positions: a centroid, head, two feet, and two hands).
Furthermore, Azrour also discloses determined joint positions (see Azrour Abstract, and Fig. 1, and pgs. 81-83, where joint positions are estimated).
It would have been obvious to one of ordinary skill in the art at the time of filing to supplement the joint positions of Brown with the additional joint positions of Azrour, because it is predictable that increasing the number of joint positions of the model would improve the robustness and accuracy of the pose estimation by permitting more complicated poses to be modeled.

Regarding claim 11, Brown discloses wherein the determining includes determining the barycenter of the site label to be a position of the site corresponding to the site label (see Brown Figs. 2A, 2B, 6A, and 8, and paras. 0018, 0022, 0028, 0032, and 0044, where the centroid of the skeleton is the barycenter of the contours of the silhouette and various site labels A through E).

Allowable Subject Matter
Claim(s) 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M MOYER whose telephone number is (571)272-9523. The examiner can normally be reached Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571)270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW M MOYER/             Primary Examiner, Art Unit 2663